Case 2:19-cv-12550-NGE-EAS ECF No. 25, PageID.220 Filed 03/10/21 Page 1 of 6




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION


     TOBY RHODES,

                  Plaintiff,                         No. 19-12550

     v.                                              Honorable Nancy G. Edmunds

     KENSON SIVER, et al.,

                Defendants.
     _________________________________/

           OPINION AND ORDER ACCEPTING AND ADOPTING IN PART THE
              MAGISTRATE JUDGE’S FEBRUARY 1, 2021 REPORT AND
          RECOMMENDATION [21], DISMISSING ALL CLAIMS AND FURTHER
      DISMISSING CLAIMS AGAINST DEFENDANT CURTIS ELLIOTT MOSLEY FOR
                 FAILURE TO SHOW CAUSE FOR LACK OF SERVICE

           The matter is before the Court on the Magistrate Judge’s February 1, 2021

     report and recommendation to grant in part and deny in part Defendant Ollie Mae

     Colvard’s motion to dismiss (ECF No. 14), and to dismiss sua sponte some claims

     against Defendants Kenson Siver and Curtis Elliott Mosley. (ECF No. 21.)

     Defendant Kenson Siver has filed two objections to the Magistrate Judge’s report

     and recommendation, and Defendant Ollie Mae Colvard filed a concurrence in the

     objections. (ECF Nos. 23, 24.) Plaintiff did not file objections and has not

     responded to Defendants’ objections. Having conducted a de novo review of the

     portions of the Magistrate Judge’s report and recommendation to which specific

     objections have been filed, the Court ADOPTS IN PART the report and

     recommendation (ECF No. 21). As a result, the Court dismisses Plaintiff’s claims

     against Defendants.
                                         1
Case 2:19-cv-12550-NGE-EAS ECF No. 25, PageID.221 Filed 03/10/21 Page 2 of 6




     I.     Plaintiff’s Failure To Serve Defendant Mosley And Failure To Show
            Cause

            As an initial matter, Plaintiff has not filed a certificate of service showing

     service of the summons and complaint on Curtis Elliott Mosley. On January 28,

     2021, the Magistrate Judge ordered Plaintiff to show cause for his failure to serve

     Mosley with the complaint and summons issued on February 10, 2020. Pursuant to

     Federal Rule of Civil Procedure 4(m), service of the summons and complaint must

     be made within 90 days after filing the complaint. The Magistrate Judge gave

     Plaintiff until February 18, 2021 to show cause in writing why the complaint against

     Mosley should not be dismissed for failure to timely serve. Plaintiff has failed to show

     cause as directed by the Court and the complaint against Mosley is dismissed

     without prejudice. Fed. R. Civ. P. 4(m).

     II.    Standard of Review

            Under Federal Rule of Civil Procedure 72(b)(3), “[t]he district judge must

     determine de novo any part of the magistrate judge’s disposition that has been

     properly objected to. The district judge may accept, reject, or modify the

     recommended disposition; receive further evidence; or return the matter to the

     magistrate judge with instructions.” See also 28 U.S.C. § 636(b)(1).

     III.   Analysis

            The Magistrate Judge recommends that all claims against Defendants be

     dismissed except for those claims alleging voter intimidation. The Magistrate Judge

     recommends finding that Plaintiff’s complaint states a claim under 52 U.S.C. §

     10307(b), the Voting Rights Act (VRA). No party has objected to the Magistrate

                                           2
Case 2:19-cv-12550-NGE-EAS ECF No. 25, PageID.222 Filed 03/10/21 Page 3 of 6




     Judge’s proposed findings and recommendations related to the claims that do not

     involve voter intimidation. While the Court is only required to “determine de novo any

     part of the magistrate judge’s disposition that has been properly objected to,” it is

     worth noting that the Court nevertheless agrees with the Magistrate Judge on those

     claims which the Magistrate Judge recommends dismissing. The Court adopts the

     Magistrate Judge’s recommendations regarding those claims that are not the voter

     intimidation claims.

            The sole objections at issue are Defendant Siver’s objections, concurred in by

     Defendant Colvard, related to the Magistrate Judge’s finding that Plaintiff states a

     claim under 52 U.S.C. § 10307(b), the Voting Rights Act. (ECF Nos. 23, 24.) The

     Magistrate Judge concluded that “accepting [Plaintiff’s] claims as true and liberally

     construing them because of this pro se status, the Court finds that [he] has stated a

     claim of voter intimidation under 11(b) of the Voting Rights Act (VRA), 52 U.S.C.

     10307(b).” (ECF No. 21 at 9.) Defendants object that no private cause of action for

     damages exists under the Voting Rights Act. (Objs. at 2, ECF No. 23.) Defendants

     rely on a case in which the Sixth Circuit considered “a statute nearly identical to” that

     at issue here. However, there are several cases that specifically address the Voting

     Rights Act and find that a private cause of action exists, despite the Act’s grant of

     enforcement authority to the Attorney General.

            The Magistrate Judge correctly relied on a recent case from the Southern

     District of New York to find that “Section 11(b) undoubtedly applies to private

     conduct, and private individuals are subject to its prohibitions.” National Coalition on

     Black Civic Participation v. Wohl, 2020 WL 6305325, at *12, __ F.Supp.3d __ (S.D.
                                          3
Case 2:19-cv-12550-NGE-EAS ECF No. 25, PageID.223 Filed 03/10/21 Page 4 of 6




     N.Y. 2020). “Consistent with Section 11(b)’s broad reach, both the government and

     private parties may sue to enforce Section 11(b).” Id. at *13 (“Defendants contend

     that Section 11(b) affords no private right of action. That is incorrect.”) (citing Arizona

     Democratic Party v. Ariz. Republican Party, No. 16 Civ. 03752, 2016 WL 8669978,

     at *11 (D. Ariz. Nov. 4, 2016)). “The statute does not exclude a private right to

     injunctive relief, . . . .” Arizona Democratic Party, 2016 WL 8669978, at *4.

     “Congress did not intend to foreclose private causes of action by also granting the

     Attorney General enforcement authority.” Mi Familia Vota v. Abbott, 2020 WL

     6304991, at *19, __ F.Supp.3d __ (W.D. Texas 2020) (citation omitted) (emphasis in

     original).

            But while the Act provides a private cause of action, Defendants’ objection in

     full is that the VRA does not provide a private cause of action for damages. Plaintiff’s

     request for relief is as follows: “PLAINTIFF request(s) $500,000 in compensatory

     and punitive damages from Defendants for their actions against me and anything

     else the court decides is appropriate.” (Compl. 8, ECF No. 1.) Multiple courts have

     concluded that the VRA “does not specify any statutory damage remedies.” Olagues

     v. Russoniello, 770 F.2d 791, 805 (9th Cir. 1985) (“The legislative history nowhere

     suggests any action for damages, but instead observes that a private litigant is

     entitled to “the same remedy” as the Attorney General, as well as attorneys' fees as

     in 42 U.S.C. §§ 1981–1988.”); and Estes v. Gaston, 2012 WL 6645609 (D. Nev.

     Nov. 26, 2012) (Noting that “[t]he Ninth Circuit has upheld a decision finding that

     there is no implied private action under the Voting Rights Act for damages.”).


                                           4
Case 2:19-cv-12550-NGE-EAS ECF No. 25, PageID.224 Filed 03/10/21 Page 5 of 6




            Even when construing Plaintiff’s complaint liberally, because he represents

     himself without counsel, the Court cannot find that Defendant’s complaint seeks

     additional relief, where the Court finds no references within to support the same. See

     Thomas v. Eby, 481 F.3d 434, 437 (6th Cir. 2007); and Davis v. Prison Health

     Services, 679 F.3d 433, 437-38 (6th Cir. 2012). Plaintiff specifically asks for

     monetary damages and “such other relief” yet there are no references within his

     complaint that would support a finding that he states a claim for relief available under

     the VRA, nor is it evident from his allegations what non-financial relief would be an

     appropriate and available remedy in this instance.1

            Finally, Defendants object that the Magistrate Judge erred in finding that

     Plaintiff stated a claim under 52 U.S.C. § 10307(b) because this section of the VRA

     is unconstitutional as applied to the actions of a private individual in a purely local

     election. (Defs.’ Obj. 2, ECF No. 23.) The Court need not reach this objection where

     it has found that Plaintiff has not stated a claim for relief available under the VRA.

     The Court finds that Plaintiff has failed to state a claim under the VRA.



     1
        Plaintiff’s allegation that in response to the actions of the Defendants, he
     “retreated” and “left” a voting site “without casting [his] vote in the election” is a
     serious one. (Compl. at 7.) It is worth noting that the VRA contains a provision by
     which a person may allege to an election observer, “within forty-eight hours after the
     closing of the polls” that they have not been permitted to vote, and “the observer
     shall forthwith notify the Attorney General if such allegations in his opinion appear to
     be well founded. Upon receipt of such notification, the Attorney General may
     forthwith file with the district court an application for an order providing for the
     marking, casting, and counting of the ballots of such persons and requiring the
     inclusion of their votes in the total vote before the results of such election shall be
     deemed final and any force or effect given thereto.” 52 U.S.C. § 10308(e). Plaintiff
     filed these claims 21 months--nearly two years--after the activities he alleged took
     place.
                                           5
Case 2:19-cv-12550-NGE-EAS ECF No. 25, PageID.225 Filed 03/10/21 Page 6 of 6




     IV.   Conclusion

           IT IS HEREBY ORDERED that the Court ACCEPTS AND ADOPTS IN PART

     the Magistrate Judge’s report and recommendation (ECF No. 21) as set forth herein.

           IT IS FURTHER ORDERED that Curtis Elliott Mosley is dismissed from this

     action; Defendant Colvard’s motion to dismiss (ECF No. 14) is granted; the claims

     against Defendants are dismissed with prejudice; and Plaintiff’s complaint is

     dismissed with prejudice.

           SO ORDERED.

                                 s/Nancy G. Edmunds
                                 Nancy G. Edmunds
                                 United States District Judge

     Dated: March 10, 2021



     I hereby certify that a copy of the foregoing document was served upon counsel of
     record on March 10, 2021, by electronic and/or ordinary mail.

                                       s/Lisa Bartlett
                                       Case Manager




                                         6
